Citation Nr: 0025464	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  98-18 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
embolism.  

2.  Entitlement to service connection for a disability (other 
than bronchial asthma) manifested by shortness of breath.  

3.  Entitlement to service connection for a disability 
manifested by pedal edema.  

4.  Entitlement to service connection for a disability 
manifested by diffuse hypokinesis.  

5.  Entitlement to service connection for congestive heart 
failure manifested by sinus tachycardia and an enlarged 
heart.  

6.  Entitlement to service connection for the residuals of a 
fracture of the left elbow. 


REPRESENTATION

Appellant represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active military service from October 1989 
to October 1993, including service (from December 1990 to May 
1991) in Southwest Asia during the Persian Gulf War.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations by the Montgomery Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In July 
2000, a hearing was held before the undersigned at the RO at 
which time the appellant and his representative appeared and 
explained their contentions.  At the hearing, it was agreed 
that the claims seeking service connection for dyspnea and 
shortness of breath could be consolidated into one issue (see 
hearing transcript, p. 12); the appellant also elected to 
withdraw his appeal on the issue of entitlement to service 
connection for hypertension (transcript, p. 2) at this time.  
In August 1998, the appellant was reported to have congestive 
heart failure, Class II; thus, the cardiac disability issue 
has been set forth accordingly on the title page above.  

REMAND

The current claims have been denied by the RO based on a 
review of incomplete service medical records.  As noted in 
the statement of the case issued to the appellant in 
September 1998, only service medical records dating from 
October 1990 to July 1993 had been received and reviewed in 
connection with the appellant's claims.  The appellant has 
alleged that he injured, and possibly fractured, his left 
elbow in service in 1989.  (See hearing transcript, pp. 28-
32.)  Only the missing service medical records would reflect 
this incident in service.  

In November 1999, the RO sent a written request to the 
National Archives and Records Administration (NARA) asking 
for special assistance in locating the missing service 
medical records from 1989, including the enlistment 
examination conducted in October 1989.  The record currently 
certified to the Board does not reflect any answer from NARA 
to this written request.  Further appellate consideration 
would not be appropriate until the missing service medical 
records can be located, obtained and reviewed by the RO.  

Furthermore, if the missing service medical records cannot be 
located, the RO must satisfy additional procedural 
requirements, including asking the appellant if he has any of 
the missing records in his possession and offering him the 
opportunity to submit alternative evidence in support of his 
claims.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  

The RO has obtained and reviewed the appellant's VA medical 
treatment records  dating from July and August 1998.  
However, it is clear that earlier VA medical records exist 
and may be relevant to this appeal.  The appellant also 
testified (hearing transcript, pp. 27-28) that he received a 
VA Persian Gulf examination in late 1998 or early 1999, which 
could possibly be relevant to the current issues on appeal.  
Copies of all relevant VA medical treatment records should be 
obtained by the RO.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

The appellant also testified at the hearing that a Dr. 
Strobbel treated him in 1998 and told him that his heart 
condition might have been caused by exposure to a toxin, 
since no virus, etc, could be found to account for the 
condition (hearing transcript, pp. 6-9).  The appellant was 
advised at the hearing (transcript, p. 37) and is again 
advised that a written statement from Dr. Strobbel to this 
effect could have a positive impact on the outcome of his 
claim.  See Constantino v. West, 12 Vet. App. 517 (1999).  
Thus, he should submit such evidence in support of his claim.  

It is also quite clear to the Board that the appellant is 
claiming service connection for undiagnosed illness as a 
Persian Gulf veteran pursuant to 38 U.S.C.A. § 1117 (West 
Supp. 2000) and 38 C.F.R. § 3.317 (1999).  The Board observes 
that the RO has never developed or adjudicated this claim, 
which is inextricably intertwined with the certified issues 
pertaining to disabilities manifested by shortness of breath, 
pedal edema and/or diffuse hypokinesis, thereby requiring a 
further deferral of those issues.  Cf. Harris v. Derwinski, 1 
Vet. App. 180 (1991).  

Accordingly, this appeal is remanded for the following 
further action:  

1.  The RO should take all steps 
necessary to locate and obtain service 
medical records dating from 1989.  If 
these records cannot be found, then the 
procedural requirements set forth in 
Dixon, 3 Vet. App. at 263 must be 
satisfied.  

2. At the same time, the RO should obtain 
and incorporate into the claims file 
copies of all VA medical records 
pertaining to the appellant which date 
from his discharge from service in 1993 
up to the present, including the VA 
Persian Gulf examination to which he 
referred at the hearing (transcript, 
pp. 27-28).  

3.  After undertaking any appropriate 
evidentiary development, the RO should 
also initially adjudicate the appellant's 
claim seeking service connection for 
undiagnosed illness in a Persian Gulf 
veteran pursuant to 38 U.S.C.A. § 1117 
(West Supp. 2000) and 38 C.F.R. § 3.317 
(1999).  If this determination is adverse 
to the appellant, he should be informed 
in writing of the reasons and bases for 
the RO decision and advised of his 
appellate rights.  If a timely notice of 
disagreement is received with respect to 
this claim, the RO should proceed with 
procedural development for possible 
appellate review by the Board.  

4.  The RO should also readjudicate the 
claims listed on the cover page of this 
decision based on a review of all 
relevant information in the claims file.  

If the benefits sought are not granted, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further consideration.  All issues properly in appellate 
status should be returned to the Board at the same time.  

The appellant need take no further action unless he is so 
informed, but he may furnish additional evidence and/or 
argument on the matters pending while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


